03/28/2017


                                     DA 16-0409
                                                                                    Case Number: DA 16-0409

         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                     2017 MT 68



IN THE MATTER OF:

K.P.,

          Respondent and Appellant.


APPEAL FROM:      District Court of the Fourth Judicial District,
                  In and For the County of Missoula, Cause No. DI 16-49
                  Honorable John W. Larson, Presiding Judge


COUNSEL OF RECORD:

           For Appellant:

                  Robin A. Meguire, Attorney at Law, Great Falls, Montana

           For Appellee:

                  Timothy C. Fox, Montana Attorney General, Katie F. Schulz, Assistant
                  Attorney General, Helena, Montana

                  Kirsten H. Pabst, Missoula County Attorney, Jessica Simmons, Deputy
                  County Attorney, Missoula, Montana



                                              Submitted on Briefs: March 1, 2017

                                                         Decided: March 28, 2017


Filed:

                  __________________________________________
                                    Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1     Appellant, K.P., appeals the order of the Fourth Judicial District Court, Missoula

County, involuntarily committing him to the Montana State Hospital (MSH) in Warm

Springs. We reverse and address the following issue on appeal:

       Did the involuntary commitment order violate the requirements of § 53-21-127(8),
MCA?

                 FACTUAL AND PROCEDURAL BACKGROUND

¶2     On May 26, 2016, the Missoula County Attorney’s Office petitioned the District

Court for a determination that K.P. suffered from a mental disorder requiring involuntary

commitment, based on a mental health evaluation that concluded K.P. was suffering from

Schizoaffective Disorder. Earlier that day, K.P. had been involuntarily admitted to Saint

Patrick Hospital after committing, as described in the report, “acts of vandalism at his

local mental health center and threatening to kill people.” At the hospital, K.P. struck

one of the nurses. The report advised that K.P. was “well known” to the hospital and,

compared to earlier evaluations by the same doctor, was “well below his baseline” and

“presently in the midst of a psychotic episode.”

¶3     Based on the report, the District Court determined that there was probable cause

that K.P. suffered from a mental disorder, and that “there is an imminent threat of injury

to himself or to others, or he is substantially unable to care for himself.” The District

Court ordered evaluation, treatment, and detention for K.P., as well as initiation of

commitment proceedings and the appointment of counsel.




                                         2
¶4     On June 2, 2016, the District Court conducted a commitment hearing. The only

witness was Thomas Hodgetts, a Licensed Clinical Social Worker, who testified that K.P.

was suffering from schizophrenia and was an imminent threat to others, and

recommended he be committed to MSH for three months. At the conclusion of the

hearing, the District Court remanded K.P. to the custody of the Missoula County Sheriff.

Then, outside the presence of K.P., the District Court stated from the bench:

       THE COURT: So based on the testimony presented, the court finds K.P. to
       be suffering from schizophrenia, that he is in need of commitment, and the
       least restrictive placement is the Montana State Hospital.

       The court further finds that treatment can be successful at the state hospital,
       and it’s likely that his stay there will be fairly limited, and that when he
       comes back to the community certainly his ongoing treatment and
       medication regime needs to be monitored as for all people on
       schizophrenia.

       The court directs the transport to the state hospital and the state to prepare
       the appropriate order.

                                          .   .   .

       THE COURT [Responding to a question from counsel regarding under
       which statutory prong K.P. was being committed]: Well, he’s a danger to
       others and his—there was sufficient testimony presented that the danger
       was primarily the behavior that he exhibits to others . . . and that’s the
       danger.

       That’s why I had him removed from the courtroom before I announced my
       decision.

                                          .   .   .

       THE COURT [Responding to a question from counsel regarding
       involuntary medication]: Yes, it needs to be—I’m sorry. I forgot that. Yes,
       it needs to be an option, and he needs to go through the protocols at the
       state hospital if he refuses, but medication is essential, and that’s another


                                          3
       reason why, you know, I’m committing him. That he’s shown reluctance to
       take medication.

¶5     On June 20, 2016, the State was informed from MSH that K.P. was to be

unconditionally discharged from the MSH on June 24, 2016, to the Western Montana

Mental Health Center in Missoula. On July 1, 2016, the District Court issued a written

commitment order, finding that K.P. should be committed for not more than three months

in the MSH. K.P. was conditionally released by the MSH on July 6, 2016.

                               STANDARD OF REVIEW

¶6     Whether a district court’s findings of fact meet statutory requirements is a question

of law that we review for correctness. In re D.L.B., 2017 MT 1, ¶ 10, 386 Mont. 180,

389 P.3d 227 (citing In re S.G.R., 2016 MT 70, ¶ 13, 383 Mont. 74, 368 P.3d 1180).

                                      DISCUSSION

¶7     K.P. argues that the District Court’s oral order of involuntary commitment

violated the governing statute and due process because it failed to include the required

factual findings, citing In re Mental Health of E.P.B., 2007 MT 224, ¶ 13, 339 Mont. 107,

168 P.3d 662 and In re L.L.A., 2011 MT 285, ¶ 7, 362 Mont. 464, 267 P.3d 1. The State

counters that the statute does not require detailed oral findings, and when considering the

written order as well, the District Court sufficiently complied with the statutory

requirements.

¶8     Because involuntary commitment has a “calamitous effect” on the person being

committed, we have long held the commitment statutes must be “strictly followed.” In re

Mental Health of E.P.B., ¶ 7; accord In re C.R.C., 2004 MT 389, ¶ 13, 325 Mont. 133,


                                         4
104 P.3d 1065; In re the Mental Health of R.M., 270 Mont. 40, 44, 889 P.2d 1201, 1204

(1995); In re Mental Health of S.J., 231 Mont. 353, 355, 753 P.2d 319, 320 (1988).

“Conclusory statements of statutory criteria do not constitute strict compliance with the

statutory mandate of § 53-21-127(8)(a), MCA.” In re L.L.A., ¶ 11 (internal quotations

omitted); accord In re Mental Health of E.P.B., ¶ 13.

¶9    Section 53-21-127(8), MCA, provides:

      In ordering commitment pursuant to this section, the court shall make the
      following findings of fact:

      (a) a detailed statement of the facts upon which the court found the
      respondent to be suffering from a mental disorder and requiring
      commitment.

      (b) the alternatives for treatment that were considered;

      (c) the alternatives available for treatment of the respondent;

      (d) the reason that any treatment alternatives were determined to be
      unsuitable for the respondent;

      (e) the name of the facility, program, or individual to be responsible for the
      management and supervision of the respondent’s treatment;

      (f) if the order includes a requirement for inpatient treatment, the reason
      inpatient treatment was chosen from among other alternatives;

      (g) if the order commits the respondent to the Montana mental health
      nursing care center, a finding that the respondent meets the admission
      criteria of the center and that the superintendent of the center has issued a
      written authorization specifying a date and time for admission; and

      (h) if the order includes involuntary medication, the reason involuntary
      medication was chosen from among other alternatives.

¶10   In In re Mental Health of E.P.B., we held the district court’s findings were a “far

cry” from the statutory requirements where the district court recited a witness’s

                                         5
testimony, noted it was consistent with other professional opinions, and entered four

conclusory statements on the statutory criteria. In re Mental Health of E.P.B., ¶¶ 10, 13.

Similarly, in In re L.L.A., we held the district court’s order failed to satisfy statutory

requirements where it “contain[ed] no indication of the facts upon which it found that,

because of her mental disorder, L.L.A. is substantially unable to protect her life and

safety or that imminent threat of injury to herself or others will result if she is left

untreated.” In re L.L.A., ¶ 11.

¶11    Here, the District Court’s oral order only generally reflected the requirements of

§ 53-21-127(8), MCA, finding that K.P. suffered from schizophrenia, he needed

commitment, MSH was the least restrictive option, his stay at MSH would likely be

limited and successful, he was being committed for the danger he was to others, and

involuntary medication could be administered. As K.P. argues, any informed review of

the record leads to “an inescapable truth—the [D]istrict [C]ourt did not make the factual

findings required by Montana Code Annotated § 53-21-127(8).” The order did not

satisfy the statute because there were no findings of facts to support the general

conclusions, thus failing to provide “a detailed statement of the facts upon which the

court found the respondent to be suffering from a mental disorder and requiring

commitment.” Section 53-21-127(8)(a), MCA.

¶12    The State’s argument that this Court should utilize the findings of the written order

in conjunction with the oral findings fails to address the fact that the written order was

entered after K.P. had been committed for 30 days, just five days before he was

conditionally released from MSH. Thus, the oral order was essentially the order that

                                         6
involuntarily committed K.P., not the belated written order, and it implicated the liberty

rights the statutory scheme serves to protect. See In re B.D., 2015 MT 339, ¶ 7, 381
Mont. 505, 362 P.3d 636 (noting “strict adherence” exists due to the “utmost importance

of the rights at stake in [commitment] proceedings”); In re Mental Health of L.K.-S.,

2011 MT 21, ¶ 15, 359 Mont. 191, 247 P.3d 1100 (holding the “procedural safeguards”

to protect these rights are of “critical importance”). Oral findings can be helpful and we

have cited them, in supplement to a written order, to affirm involuntary commitments.

See, e.g., In re D.L.B., ¶ 17; In re S.M., 2014 MT 309, ¶ 27, 377 Mont. 133, 339 P.3d 23.

However, while § 53-21-127(8), MCA, does not expressly mandate that an order of

commitment be in writing, an oral order alone is unlikely to satisfy the detailed

requirements and the purposes of the statute. As we have explained, “the written order of

commitment must at the least be adequate to ‘apprise[ ] the receiving staff at [the

commitment facility], treatment professionals, and even law enforcement who may be

involved in transporting the patient, of the particular condition and behaviors that

prompted hospitalization or gave rise to the need for commitment.’” In re S.M., ¶ 29

(quoting In re L.L.A., ¶ 21) (emphasis added); see also § 3-5-501(1)(d), (2), MCA

(providing that “all orders, judgments and decrees” are to be “entered” by the clerk of the

district court, and kept either electronically or in paper form).

¶13    The State also argues that we should apply the doctrine of implied findings to

enhance the oral order. Under this doctrine, “where findings are general in terms, any

findings not specifically made, but necessary to the determination, are deemed to have

been implied, if supported by the evidence.”         In re S.M., ¶ 28 (internal quotations

                                           7
omitted); In re M.P.-L., 2015 MT 338, ¶ 20, 381 Mont. 496, 362 P.3d 627 (citing use of

written and oral findings, as well as the use of the doctrine of implied findings).

However, “[w]e decline to expand the doctrine of implied facts to the degree necessary to

affirm a commitment order that is beyond ‘bare-bones’ and ‘spartan.’” In re C.C., 2016
MT 174, ¶ 23, 384 Mont. 135, 376 P.3d 105. Here, the oral order of commitment is

insufficient to be affirmed by the use of implied findings.

¶14    K.P. also argues that his constitutional right to due process was violated by his

removal from the courtroom before the District Court orally pronounced its order, but

having invalidated the order on statutory grounds, we need not address further issues.

“Courts should avoid constitutional questions whenever possible.” Wolfe v. Dep’t of

Labor and Indus., 255 Mont. 336, 339, 843 P.2d 338, 341 (1992); accord Sanchez v.

State, 2012 MT 191, ¶ 19, 366 Mont. 132, 285 P.3d 540; State v. Peters, 2011 MT 274,

¶ 33, 362 Mont. 389, 264 P.3d 1124.

¶15    Accordingly, the District Court’s commitment order is reversed and vacated.



                                                 /S/ JIM RICE

We concur:

/S/ MIKE McGRATH
/S/ MICHAEL E WHEAT
/S/ LAURIE McKINNON
/S/ JAMES JEREMIAH SHEA




                                          8